2013 UT App 46
_________________________________________________________

               THE UTAH COURT OF APPEALS


                          BETTY MUNOZ,

                             Petitioner,

                                 v.

       DEPARTMENT OF WORKFORCE SERVICES, WORKFORCE
                      APPEALS BOARD

                            Respondent.

                       Per Curiam Decision
                         No. 20121036‐CA
                      Filed February 22, 2013

                Original Proceeding in this Court


                 Betty Munoz, Petitioner Pro Se
         Jaceson R. Maughan, Attorney for Respondent

            Before JUDGES ORME, THORNE, and ROTH.


PER CURIAM:

¶1     Betty Munoz petitions for review of the Workforce Appeals
Board’s (the Board) decision affirming the denial of unemployment
benefits based on a finding that Munoz was discharged for just
cause. We decline to disturb the Board’s decision.

¶2     A claimant is ineligible for unemployment benefits if he or
she was discharged for just cause. See Utah Code Ann. § 35A‐4‐
405(2)(a) (LexisNexis 2011). The determination of whether an
employer had just cause to terminate an employee is a mixed
question of law and fact. See Smith v. Workforce Appeals Bd., 2011 UT
App 68, ¶ 9, 252 P.3d 372. This court will reverse an administrative
agency’s findings of fact “only if the findings are not supported by
                Munoz v. Dept. of Workforce Services


substantial evidence.” Drake v. Industrial Commʹn, 939 P.2d 177, 181
(Utah 1997). This court will uphold the Board’s decision applying
law to facts “so long as it is within the realm of reasonableness and
rationality.” See Arrow Legal Solutions Grp., PC v. Workforce Servs.,
2007 UT App 9, ¶ 6, 156 P.3d 830.

¶3     The Board had substantial evidence to support its determi‐
nation that Munoz was discharged for just cause. Although Munoz
asserts that she did not violate a safety policy, the evidence at the
hearing before the administrative law judge supported the finding
that she did, indeed, violate a safety policy. It was undisputed that
Munoz had received a written warning for violating the same
policy previously and that she was trained on the policy annually.
Testimony showed that Munoz even trained other operators on the
same machine and trained them that the lockout requirement
applied to the entire machine, not just the top part.

¶4      Munoz also acknowledged that she reached into the
machine while it was operating. Although she does not believe
what she did was unsafe, the conduct clearly violated the lockout
policy requiring a machine to be cut from the power source and
locked before an employee may reach in to perform maintenance.
Munoz’s own testimony supported the additional evidence
provided by the employer to establish that she was discharged for
a safety policy violation after having received prior warnings about
that same conduct. Overall, there was substantial evidence in the
record to support the Board’s finding that Munoz was discharged
for just cause, and the Board’s determination was rational and
reasonable.

¶5     In sum, we decline to disturb the Board’s decision.




20121036‐CA                      2                 2013 UT App 46